Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 25, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BB&T Corporation North Carolina 56-0939887 BB&T Capital Trust V Delaware 51-6575356 BB&T Capital Trust VI Delaware 26-6477011 BB&T Capital Trust VII Delaware 26-6477036 BB&T Capital Trust VIII Delaware 26-6477052 (Exact name of registrant (State or other jurisdiction (I.R.S. Employer as specified in its charter) of incorporation or organization) Identification No.) 200 West Second Street Frances B. Jones, Esq. Winston-Salem, North Carolina 27101 Executive Vice President, (336) 733-2000 General Counsel, Secretary and (Address, including zip code, and telephone number, Chief Corporate Governance Officer including area code, of registrants principal executive BB&T Corporation offices) 200 West Second Street Winston-Salem, North Carolina 27101 (336) 733-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: David A. Zagore, Esq. Squire, Sanders & Dempsey L.L.P. 4900 Key Tower 127 Public Square Cleveland, Ohio 44114-1304 (216) 479-8500 Approximate date of commencement of proposed sale to the public : From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered in connection with dividend or interest einvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective egistration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting (Do not check if a smaller reporting company ¨ company) CALCULATION OF REGISTRATION FEE Proposed Proposed Amount Maximum Maximum Amount of Title of Each Class of to be Offering Price Aggregate Registration Securities to be Registered(1) Registered Per Unit Offering Price Fee Senior Debt Securities of BB&T Corporation (2) (2) (2) (2) Subordinated Debt Securities of BB&T Corporation (2) (2) (2) (2) Common Stock, par value $5.00 per share, of BB&T (2) (2) (2) (2) Corporation Preferred Stock of BB&T Corporation (2) (2) (2) (2) Depositary Shares of BB&T Corporation (2) (2) (2) (2) Debt Warrants of BB&T Corporation (2) (2) (2) (3) Equity Warrants of BB&T Corporation (2) (2) (2) (4) Stock Purchase Contracts of BB&T Corporation (2) (2) (2) (2) Stock Purchase Units of BB&T Corporation (2) (2) (2) (2) Capital Securities of BB&T Capital Trust V (2) (2) (2) (2) Capital Securities of BB&T Capital Trust VI (2) (2) (2) (2) Capital Securities of BB&T Capital Trust VII (2) (2) (2) (2) Capital Securities of BB&T Capital Trust VIII (2) (2) (2) (2) Junior Subordinated Debentures of BB&T Corporation (2) (2) (2) (2) Guarantees by BB&T Corporation (2) (2) (2) (5) Units of BB&T Corporation (2) (2) (2) (6) Total: $ (2) (footnotes follow on next page) The securities of each class may be offered and sold by the Registrant and/or may be offered and sold, from time to time, by one or more selling securityholders to be identified in the future. The selling securityholders may purchase the securities directly from the Registrant, or from one or more underwriters, dealers or agents. An indeterminate aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be sold at indeterminate prices. Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities or that are issued in units. In accordance with Rules 456(b) and 457(r), the Registrant is deferring payment of all of the registration fee and will pay the registration fee subsequently in advance or on a pay-as-you-go basis, except for $235,400 of fees that have already been paid and may be offset pursuant to Rule 457(p) with respect to $2,000,000,000 aggregate initial offering price of securities that were previously registered pursuant to the Registrant’s Registration Statement on Form S-3 (File No. 333-126592) initially filed with the Securities and Exchange Commission on July 14, 2005 and that were not sold thereunder.
